United states SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2014 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN Report SECTION 2 – FINANCIAL INFORMATION Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Ethan Allen Interiors Inc. ("Ethan Allen" or the "Company") today announced that David Callen, Vice President Finance & Treasurer, has resigned from the Company to pursue another opportunity, effective March 31, 2014. The Company further announced that Corey Whitely, Executive Vice President, Operations, has assumed the additional role of interim Chief Financial Officer and Treasurer. The Company has also appointed John Bedford to the position of Vice President, Corporate Controller serving as the principal accounting officer. Mr. Bedford, 60, joined the Company in February 2008 and previously served as Director Corporate Finance & Reporting and most recently as Sr. Director Corporate Finance & Reporting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: March 17, 2014 By: /s/ Eric D. Koster Eric D. Koster Vice President, General Counsel and Secretary 1
